                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


GREGORY LEE HARVEY,

       Petitioner,

V.                                                                  Civil Action No.3;16CV915

ERIC WILSON,

       Respondent.

                                 MEMORANDUM OPINION


       By Memorandum Order entered on December 1, 2016, the Court conditionally filed
Petitioner's action. At that time,the Court warned Petitioner that he must keep the Court informed

as to his current address if he was relocated or the Court would dismiss the action. See Fed. R.

Civ. P. 41(b). On November 26, 2018, the United States Postal Service returned a November 9,
2018 Memorandum Order to the Court marked,"RETURN TO SENDER," and "UNABLE TO

FORWARD," because Petitioner had relocated. Since that date, Petitioner has not contacted the
Court to provide a current address. Petitioner's failure to contact the Court and provide a current
address indicates his lack of interest in prosecuting this action. Accordingly, the action will be

DISMISSED WITHOUT PREJUDICE.

       An appropriate Order shall accompany this Memorandum Opinion.



                                                                     Isl
       5 yi                                         JohnA. Gibney, Jr. ^ / f
Date- ^                     ^                       United States District Judge
Richmond, Virginia
